 


 HR 203 ENR: Clay Hunt SAV Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and fifteen 
H. R. 203 
 
AN ACT 
To direct the Secretary of Veterans Affairs to provide for the conduct of annual evaluations of mental health care and suicide prevention programs of the Department of Veterans Affairs, to require a pilot program on loan repayment for psychiatrists who agree to serve in the Veterans Health Administration of the Department of Veterans Affairs, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Clay Hunt Suicide Prevention for American Veterans Act or the Clay Hunt SAV Act.  2.Evaluations of mental health care and suicide prevention programs of Department of Veterans Affairs (a)Evaluations (1)In generalSubchapter I of chapter 17 of title 38, United States Code, is amended by adding at the end the following new section: 
 
1709B.Evaluations of mental health care and suicide prevention programs 
(a)Evaluations 
(1)Not less frequently than once during each period specified in paragraph (3), the Secretary shall provide for the conduct of an evaluation of the mental health care and suicide prevention programs carried out under the laws administered by the Secretary.  (2)Each evaluation conducted under paragraph (1) shall— 
(A)use metrics that are common among and useful for practitioners in the field of mental health care and suicide prevention;  (B)identify the most effective mental health care and suicide prevention programs conducted by the Secretary, including such programs conducted at a Center of Excellence;  
(C)identify the cost-effectiveness of each program identified under subparagraph (B);  (D)measure the satisfaction of patients with respect to the care provided under each such program; and  
(E)propose best practices for caring for individuals who suffer from mental health disorders or are at risk of suicide, including such practices conducted or suggested by other departments or agencies of the Federal Government, including the Substance Abuse and Mental Health Services Administration of the Department of Health and Human Services.  (3)The periods specified in this paragraph are the following: 
(A)The period beginning on the date on which the Secretary awards the contract under paragraph (4) and ending on September 30, 2018.  (B)Each fiscal year beginning on or after October 1, 2018.  
(4)Not later than 180 days after the date of the enactment of this section, the Secretary shall seek to enter into a contract with an independent third party unaffiliated with the Department of Veterans Affairs to conduct evaluations under paragraph (1).  (5)The independent third party that is awarded the contract under paragraph (4) shall submit to the Secretary each evaluation conducted under paragraph (1).  
(b)Annual submissionNot later than December 1, 2018, and each year thereafter, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report that contains the following: (1)The most recent evaluations submitted to the Secretary under subsection (a)(5) that the Secretary has not previously submitted to such Committees.  
(2)Any recommendations the Secretary considers appropriate..  (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1709A the following new item: 
 
 
1709B. Evaluations of mental health care and suicide prevention programs..  
(b)Interim reportsNot later than September 30 of each of 2016 and 2017, the Secretary of Veterans Affairs, in coordination with the independent third party awarded a contract by the Secretary pursuant to section 1709B(a)(4) of title 38, United States Code, as added by subsection (a)(1), shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the mental health care and suicide prevention programs carried out under the laws administered by the Secretary that includes, with respect to each such program, the following: (1)A description of the program.  
(2)The number of veterans served by the program.  (3)The budget of the program.  
(4)The number of full-time equivalent employees assigned to the program.  (5)Whether veterans may repeat participation in the program or participate in the program in addition to other similar programs.  
(6)Any study results or research published regarding the efficacy of the program.  (7)Any other information the Secretary determines appropriate.  
3.Publication of Internet website to provide information regarding mental health care services 
(a)In generalUsing funds made available to the Secretary of Veterans Affairs to publish the Internet websites of the Department of Veterans Affairs, the Secretary shall survey the existing Internet websites and information resources of the Department to publish an Internet website that serves as a centralized source to provide veterans with information regarding all of the mental health care services provided by the Secretary.  (b)ElementsThe Internet website published under subsection (a) shall provide to veterans information regarding all of the mental health care services available in the Veteran Integrated Service Network that the veteran is seeking such services, including, with respect to each medical center, Vet Center (as defined in section 1712A of title 38, United States Code), and community-based outpatient center in the Veterans Integrated Service Network— 
(1)the name and contact information of each social work office;  (2)the name and contact information of each mental health clinic;  
(3)a list of appropriate staff; and  (4)any other information the Secretary determines appropriate.  
(c)Updated informationThe Secretary shall ensure that the information described in subsection (b) that is published on the Internet website under subsection (a) is updated not less than once every 90 days.  (d)OutreachIn carrying out this section, the Secretary shall ensure that the outreach conducted under section 1720F(i) of title 38, United States Code, includes information regarding the Internet website published under subsection (a).  
4.Pilot program for repayment of educational loans for certain psychiatrists of Veterans Health Administration 
(a)EstablishmentThe Secretary of Veterans Affairs shall carry out a pilot program to repay loans of individuals described in subsection (b) that— (1)were used by such individuals to finance education relating to psychiatric medicine, including education leading to— 
(A)a degree of doctor of medicine; or  (B)a degree of doctor of osteopathy; and  
(2)were obtained from any of the following: (A)A governmental entity.  
(B)A private financial institution.  (C)A school.  
(D)Any other authorized entity as determined by the Secretary.  (b)Eligible individuals (1)In generalSubject to paragraph (2), an individual eligible for participation in the pilot program is an individual who— 
(A)either— (i)is licensed or eligible for licensure to practice psychiatric medicine in the Veterans Health Administration of the Department of Veterans Affairs; or  
(ii)is enrolled in the final year of a residency program leading to a specialty qualification in psychiatric medicine that is approved by the Accreditation Council for Graduate Medical Education; and  (B)demonstrates a commitment to a long-term career as a psychiatrist in the Veterans Health Administration, as determined by the Secretary.  
(2)Prohibition on simultaneous eligibilityAn individual who is participating in any other program of the Federal Government that repays the educational loans of the individual is not eligible to participate in the pilot program.  (c)SelectionThe Secretary shall select not less than 10 individuals described in subsection (b) to participate in the pilot program for each year in which the Secretary carries out the pilot program.  
(d)Period of obligated serviceThe Secretary shall enter into an agreement with each individual selected under subsection (c) in which such individual agrees to serve a period of 2 or more years of obligated service for the Veterans Health Administration in the field of psychiatric medicine, as determined by the Secretary.  (e)Loan Repayments (1)AmountsSubject to paragraph (2), a loan repayment under this section may consist of payment of the principal, interest, and related expenses of a loan obtained by an individual who is participating in the pilot program for all educational expenses (including tuition, fees, books, and laboratory expenses) of such individual relating to education described in subsection (a)(1).  
(2)LimitFor each year of obligated service that an individual who is participating in the pilot program agrees to serve under subsection (d), the Secretary may pay not more than $30,000 in loan repayment on behalf of such individual.  (f)Breach (1)LiabilityAn individual who participates in the pilot program and fails to satisfy the period of obligated service under subsection (d) shall be liable to the United States, in lieu of such obligated service, for the amount that has been paid or is payable to or on behalf of the individual under the pilot program, reduced by the proportion that the number of days served for completion of the period of obligated service bears to the total number of days in the period of obligated service of such individual.  
(2)Repayment periodAny amount of damages that the United States is entitled to recover under this subsection shall be paid to the United States not later than 1 year after the date of the breach of the agreement.  (g)Report (1)Initial reportNot later than 2 years after the date on which the pilot program under subsection (a) commences, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the pilot program.  
(2)ElementsThe report required by paragraph (1) shall include the following: (A)The number of individuals who participated in the pilot program, including the number of new hires.  
(B)The locations in which such individuals were employed by the Department, including how many such locations were rural or urban locations.  (C)An assessment of the quality of the work performed by such individuals in the course of such employment, including the performance reviews of such individuals.  
(D)The number of psychiatrists the Secretary determines is needed by the Department in the future.  (3)Final reportNot later than 90 days before the date on which the pilot program terminates under subsection (i), the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives an update to the report submitted under paragraph (1) and any recommendations that the Secretary considers appropriate.  
(h)RegulationsThe Secretary shall prescribe regulations to carry out this section, including standards for qualified loans and authorized payees and other terms and conditions for the making of loan repayments.  (i)TerminationThe authority to carry out the pilot program shall expire on the date that is 3 years after the date on which the Secretary commences the pilot program.  
5.Pilot program on community outreach 
(a)In generalThe Secretary of Veterans Affairs shall establish a pilot program to assist veterans transitioning from serving on active duty and to improve the access of veterans to mental health services.  (b)LocationsThe Secretary shall carry out the pilot program under subsection (a) at not less than five Veterans Integrated Service Networks that have a large population of veterans who— 
(1)served in the reserve components of the Armed Forces; or  (2)are transitioning into communities with an established population of veterans after having recently separated from the Armed Forces.  
(c)FunctionsThe pilot program at each Veterans Integrated Service Network described in subsection (b) shall include the following: (1)A community oriented veteran peer support network, carried out in partnership with an appropriate entity with experience in peer support programs, that— 
(A)establishes peer support training guidelines;  (B)develops a network of veteran peer support counselors to meet the demands of the communities in the Veterans Integrated Service Network;  
(C)conducts training of veteran peer support counselors;  (D)with respect to one medical center selected by the Secretary in each such Veterans Integrated Service Network, has— 
(i)a designated peer support specialist who acts as a liaison to the community oriented veteran peer network; and  (ii)a certified mental health professional designated as the community oriented veteran peer network mentor; and  
(E)is readily available to veterans, including pursuant to the Veterans Integrated Service Network cooperating and working with State and local governments and appropriate entities.  (2)A community outreach team for each medical center selected by the Secretary pursuant to paragraph (1)(D) that— 
(A)assists veterans transitioning into communities;  (B)establishes a veteran transition advisory group to facilitate outreach activities;  
(C)includes the participation of appropriate community organizations, State and local governments, colleges and universities, chambers of commerce and other local business organizations, and organizations that provide legal aid or advice; and  (D)coordinates with the Veterans Integrated Service Network regarding the Veterans Integrated Service Network carrying out an annual mental health summit to assess the status of veteran mental health care in the community and to develop new or innovative means to provide mental health services to veterans.  
(d)Reports 
(1)Initial reportNot later than 18 months after the date on which the pilot program under subsection (a) commences, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the pilot program. With respect to each Veterans Integrated Service Network described in subsection (b), the report shall include— (A)a full description of the peer support model implemented under the pilot program, participation data, and data pertaining to past and current mental health related hospitalizations and fatalities;  
(B)recommendations on implementing peer support networks throughout the Department;  (C)whether the mental health resources made available under the pilot program for members of the reserve components of the Armed Forces is effective; and  
(D)a full description of the activities and effectiveness of community outreach coordinating teams under the pilot program, including partnerships that have been established with appropriate entities.  (2)Final reportNot later than 90 days before the date on which the pilot program terminates under subsection (e), the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives an update to the report submitted under paragraph (1).  
(e)ConstructionThis section may not be construed to authorize the Secretary to hire additional employees of the Department to carry out the pilot program under subsection (a).  (f)TerminationThe authority of the Secretary to carry out the pilot program under subsection (a) shall terminate on the date that is 3 years after the date on which the pilot program commences.  
6.Collaboration on suicide prevention efforts between Department of Veterans Affairs and non-profit mental health organizations 
(a)CollaborationThe Secretary of Veterans Affairs may collaborate with non-profit mental health organizations to prevent suicide among veterans as follows: (1)To improve the efficiency and effectiveness of suicide prevention efforts carried out by the Secretary and non-profit mental health organizations.  
(2)To assist non-profit mental health organizations with the suicide prevention efforts of such organizations through the use of the expertise of employees of the Department of Veterans Affairs.  (3)To jointly carry out suicide prevention efforts.  
(b)Exchange of resourcesIn carrying out any collaboration under subsection (a), the Secretary and any non-profit mental health organization with which the Secretary is collaborating under such subsection shall exchange training sessions and best practices to help with the suicide prevention efforts of the Department and such organization.  (c)Director of Suicide Prevention CoordinationThe Secretary shall select within the Department a Director of Suicide Prevention Coordination to undertake any collaboration with non-profit mental health organizations under this section or any other provision of law.  
7.Additional period of eligibility for health care for certain veterans of combat service during certain periods of hostilities and warParagraph (3) of section 1710(e) of title 38, United States Code, is amended to read as follows:  (3)In the case of care for a veteran described in paragraph (1)(D), hospital care, medical services, and nursing home care may be provided under or by virtue of subsection (a)(2)(F) only during the following periods: 
(A)Except as provided by subparagraph (B), with respect to a veteran described in paragraph (1)(D) who is discharged or released from the active military, naval, or air service after January 27, 2003, the five-year period beginning on the date of such discharge or release.  (B)With respect to a veteran described in paragraph (1)(D) who is discharged or released from the active military, naval, or air service after January 1, 2009, and before January 1, 2011, but did not enroll to receive such hospital care, medical services, or nursing home care pursuant to such paragraph during the five-year period described in subparagraph (A), the one-year period beginning on the date of the enactment of the Clay Hunt Suicide Prevention for American Veterans Act.  
(C)With respect to a veteran described in paragraph (1)(D) who is discharged or released from the active military, naval, or air service on or before January 27, 2003, and did not enroll in the patient enrollment system under section 1705 of this title on or before such date, the three-year period beginning on January 27, 2008..  8.Prohibition on new appropriationsNo additional funds are authorized to be appropriated to carry out this Act and the amendments made by this Act, and this Act and such amendments shall be carried out using amounts otherwise made available for such purposes.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
